from a decision of the Workers’ Compensation Board, filed May 22, 1979, which found that claimant did not sustain a causally related disability on April 18, 1977. The board found: "The medica],' evidence, particularly the testimony of Dr. Currie and Dr. Cristo, indicates that the claimant had an underlying pre-existing diabetes and arteriosclerotic heart disease and as a result of work effort on April 18, 1977 did not sustain a myocardial infarction but his work effort that day produced an episode of angina pectoris, further claimant’s testimony indicates he has stopped work because of his condition and not because he had a causally related disability.” Substantial evidence in the record supports the determination of the board. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Kane, Main and Mikoll, JJ., concur.